Citation Nr: 1808657	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a cervical spine disability, rated as 20 percent disabling through April 14, 2016, and entitlement to a rating in excess of 30 percent from April 15, 2016 (cervical spine disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1976 to February 1980.  The Veteran also had service in the United States Air Force from October 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran previously testified before the Board in October 2010 and the Veterans Law Judge who performed the hearing is no longer employed by the Board.  In November 2015, the Board sent the Veteran a letter informing him that he had the right to request another Board hearing.  The letter further informed the Veteran that he had 30 days to respond and that if he did not, the Board would assume he did not want another Board hearing and adjudicate his claims.  The Veteran did not respond to the letter and the Board is proceeding accordingly.  

The case was previously before the Board in December 2010 and the matter was remanded in order to clarify the range of motion estimates provided by the Veteran's private doctor.  The Board also requested that the Veteran's full treatment history be added to the Veteran's claims file in order to properly evaluate the severity of his cervical spine disability.  

In March 2016, the case returned to the Board and the case was remanded in order to obtain a new VA examination in order to accurately evaluate the severity of the Veteran's disability.  In March 2016, the Board also remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  An August 2016 rating decision established entitlement to TDIU.  Therefore, as was noted in the Board's previous decision in July 2017, that issue is no longer on appeal before the Board.

In July 2017, the case returned to the Board and the Board found that a rating reduction from 20 percent to 10 percent effective March 1, 2008 to September 2009 was not proper.  Then the Board remanded the case back to the RO to adjudicate the Veteran's claim for an increased rating.  


FINDINGS OF FACT

1.  Prior to April 15, 2016, the Veteran's cervical spine disability was manifested by a combined range of motion of the cervical spine that was not greater than 170 degrees.  

2.  Prior to April 15, 2016, the Veteran's cervical spine disability exhibited forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  

3.  Since April 15, 2016, the Veteran's cervical spine disability exhibited forward flexion of the cervical spine to be 15 degrees or less.  

4.  Throughout the pendency of appeal, the Veteran's cervical spine disability has not exhibited any signs or symptoms of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability prior to April 15, 2016, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5241, (2017).

2.  The criteria for a disability rating in excess of 30 percent for a cervical spine disability since April 15, 2016, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5241,(2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in March 2007 before the December 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with several VA examinations in April 2007, September 2009, January 2011, and April 2016.  The Board finds that the April 2016 examination is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and etiology of his current disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

The Board notes that the Veteran reported flare-ups in his April 2016 VA examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In turn, the April 2016 examiner reported that he was unable to provide a range of motion estimate without speculating.  The Board acknowledges the Veteran's symptoms that he experiences during a flare-up but the Board finds that an additional examination will be unnecessary.  The Board has reached this conclusion because the Veteran is already in receipt of the maximum schedular rating for lost range of motion and any higher rating would require ankylosis.  Thus, the holding in Sharp does not apply to this issue.  See Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. § 4.59 finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  The Board further finds that an additional examination would not be beneficial to the Veteran and would only further delay adjudication of this case.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran contends that his disability warrants an increased rating throughout the pendency of the appeal.  
A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and also weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, supra. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating Claim Prior to April 15, 2016 

The Board notes that the rating criteria for diseases and injuries of the spine are set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243. 

The Veteran's degenerative arthritis of the cervical spine is evaluated under Diagnostic Code 5241 for spinal fusion.  The Veteran's disability was given an evaluation of 20 percent for this period on appeal.  

The Board notes that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a (2017).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or an abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Moreover, under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability evaluation manifests with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. , Note (2).

Lastly, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In regards to a diagnosis for this period of the appeal, the record reflects that the Veteran has been diagnosed with intervertebral disc syndrome and degenerative disc disease.  See April 2007 VA examination.  

As to the Veteran's lay statements, the Veteran testified that he experiences pain in his neck and he has to sit or lay down to ease the pain.  The Veteran also testified that he also uses a neck brace in order to take the stress off of his neck otherwise he would be in excruciating pain.  Moreover, the Veteran testified that he will be incapacitated on a daily basis for about three to four hours.  Lastly the Veteran reported that he regularly visits his private doctor and the VA in order to receive treatment to manage the symptoms of his disability.  See October 2010 Board Hearing Transcript.  

Turning to the medical evidence at hand, the Veteran was first afforded a VA examination in April 2007.  At that examination, the Veteran reported stiffness in the neck and shoulder.  The Veteran also reported that he has pain in his neck that occurs four times a day and lasts for about an hour.  The Veteran also reported that the pain was elicited by physical activity and was relieved by rest and medication.  Lastly, the Veteran reported that when the pain is severe, he is limited to bed rest.  See April 2007 VA examination.  Following the examination, the examiner reported that the Veteran did not have ankylosis of the cervical spine and range of motion was reported as follows: flexion 40 degrees with pain at 35 degrees, extension 30
degrees with pain at 25 degrees, right lateral flexion 30 degrees with pain at 25 degrees, left lateral flexion 30 degrees with pain at 25 degrees, right rotation 60 degrees with pain at 55 degrees, and left rotation 45 degrees with pain at 40 degrees.  See April 2007 VA examination.  

In September 2009, the Veteran attended another examination.  At that examination, the Veteran reported he experiences stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The Veteran also reported that the pain level in his neck is severe.  The Veteran added that the pain is exacerbated by physical activity and it is relieved by rest and pain medication.  Moreover, the Veteran reported that he had flare-ups and reported when those occur he has pain, weakness, balance issues, and limitation of the motion of the joint.  See September 2009 VA examination.  Following the examination, the examiner reported that the Veteran did not have ankylosis of the cervical spine and the range of motion was reported as follows: flexion 0 to 30 degrees, extension 0 degrees, right lateral flexion 0 to 10 degrees, left lateral flexion 0 to 10 degrees, right rotation 0 to 10 degrees and left rotation 0 to 10 degrees.  Moreover, the examiner reported that there was evidence of pain radiating on movement but there was no evidence of muscle spasm, guarding, weakness, loss of tone or atrophy of the limbs.  Lastly, the examiner reported that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  See September 2009 VA examination.  

In January 2011, the Veteran attended an additional VA examination.  At that examination, the Veteran reported that he has pain that radiates to his neck and shoulders.  The Veteran also reported that he has tightness in his neck and that the pain is daily, it is severe, and it can last for hours.  See January 2011 VA examination.  Following the examination, the examiner found that the Veteran had no incapacitating episodes due to this disability.  In addition, the examiner reported that there were no signs of anklysosis and range of motion was reported as follows: flexion 0 to 45 degrees, extension 0 to 30 degrees, left lateral flexion 0 to 20 degrees, left lateral rotation 0 to 55 degrees, right lateral flexion 0 to 20 degrees, and right lateral rotation 0 to 70 degrees.  Lastly, the examiner noted that there was no objective evidence of pain on movement.  See January 2011 VA examination.  

In regards to the Veteran's medical history, the Board has examined the Veteran's private treatment records in addition to his VA medical records.  The Board notes that the Veteran has consistently reported neck pain to his treating physicians and the Veteran uses pain medication to manage the symptoms of this disability.  Moreover, the record also reflects that the Veteran's private doctor submitted a letter indicating range of motion testing as follows: cervical range of motion is 20 degrees rotation bilaterally, extension is 3 degrees, and flexion is 60 degrees.  See Dr. B.W. October 2011 letter. 

The Board acknowledges that the Veteran's medical history shows that he does receive treatment for back pain and uses medication to control his pain however; the Veteran's medical records do not show symptoms that his disability is worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 20 percent prior to April 15, 2016, is not warranted.  During this period of the appeal, the evidence did not show that the Veteran's forward flexion of the cervical spine was 15 degrees or less and the Veteran's cervical spine does not exhibit any signs of ankylosis.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  Accordingly, the Board finds the VA examinations to be the most probative evidence regarding the Veteran's disability during this time period and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 20 percent for a cervical spine disability prior to April 15, 2016.  

Extra Considerations  

In addition, after reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 5003 and 5200 through 5203.  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Accordingly, the Board has also examined Diagnostic Code 5003 because the Veteran is currently diagnosed with degenerative disease in his spine.  The evidence contained in the Veteran's VA medical records demonstrate that the Veteran has painful and lost range of motion in his neck which has already been contemplated under Diagnostic Codes 5235-5242.  Thus, consideration under this code is not warranted because the Veteran's lost range of motion has already been considered and an additional rating under this diagnostic code would constitute prohibited pyramiding.  

Lastly, the Board has examined Diagnostic Code 5243 for IVDS.  The record does reflect that the Veteran has been diagnosed with this condition however; the record does not show incapacitating episodes that required bed rest prescribed by a physician as listed under the Diagnostic Code.  Thus, a rating increase under this alternate code is not warranted.  


B.  Increased Rating Claim from April 15, 2016 

The Veteran's disability is currently rated at 30 percent for this period of the appeal.  As previously discussed above, the Veteran's disability will be evaluated according to the Diagnostic Codes concerning general diseases and injuries of the spine.  
Turning to the medical evidence at hand, the Veteran was afforded a VA examination in April 2016.  At the examination, the Veteran reported that his symptoms were worse since the last examination and the Veteran reported fatigueability of his neck when it is unsupported longer than 15 minutes.  The Veteran also reported that he had hand weakness that caused him to drop things.  Following the examination, the examiner noted the diagnosis of the cervical spine disability with degenerative disc disease, myelomalcia, and bilateral upper extremity radiculopathy.  In addition, the VA examiner stated that "the Veteran's diagnosis supports the possibility of incapacitating episodes, no evidence of prescribed bedrest was found after review of the record, and therefore the diagnosis of IVDS could not objectively be given." See April 2016 VA examination.  Moreover, the examiner indicated that there was no evidence of bedrest but the Veteran did report flare-ups in which the Veteran stated that "about six to eight times per month I will be in the bed or reclining chair all day."  See April 2016 VA examination.  Furthermore the examiner noted that range of motion was shown as flexion 10 degrees, extension 15 degrees, right lateral flexion 20 degrees, left lateral flexion 10 degrees, right rotation 20 degrees, and left rotation 10 degrees all with pain.  The examiner also reported that there were noted localized tenderness and muscle spasms that don't cause spinal contour or altered gait.  The examiner further added that there were no signs of atrophy or decreased reflexes.  Lastly, the examiner reported that there were no signs of ankylosis or neurologic abnormalities related to his cervical spine.  See April 2016 VA examination.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 30 percent from April 15, 2016, is not warranted.  During this period of the appeal, the evidence did not show that the Veteran's disability exhibited signs or symptoms of ankylosis of the cervical spine.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran and April 2016 VA examination.  However, the Board finds the April 2016 VA examination to be the most probative piece of evidence regarding the Veteran's disability during this time period and places significant weight on this report.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 30 percent for a cervical spine disability from April 15, 2016.  

Extra Considerations

In addition, after reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  Specifically, the Board has applied Diagnostic Codes 5003.  Accordingly, the Board has examined Diagnostic Code 5003 because the Veteran is currently diagnosed with degenerative disease in his spine.  The evidence contained in the Veteran's VA examination demonstrates that the Veteran has painful and lost range of motion in his neck which has already been contemplated under Diagnostic Codes 5235-5242.  Thus, consideration under this code is not warranted because the Veteran's lost range of motion has already been considered and an additional rating under this diagnostic code would constitute prohibited pyramiding.  

Lastly, the Board has examined Diagnostic Code 5243 for Intervertebral Disc Syndrome.  The record previously reflects that the Veteran has been diagnosed with this condition however; the April 2016 VA examination showed no signs of IVDS and the record does not show incapacitating episodes that required bed rest prescribed by a physician as listed under the Diagnostic Code.  See April 2016 VA examination.  Thus, a rating increase under this alternate code is not warranted.  

III.  Extra-Schedular Consideration  

The Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.


ORDER

Entitlement to an increased rating for a cervical spine disability rating in excess of 20 percent for a cervical spine disability prior to April 15, 2016, is denied.  

Entitlement to an increased rating for a cervical spine disability, rated as 30 percent disabling from April 15, 2016, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


